          Case 1:19-cv-00656-ESH Document 5 Filed 04/04/19 Page 1 of 3




 1 Jay M. Wolman (D.C Bar No. 473756)
   RANDAZZA LEGAL GROUP, PLLC
 2 100 Pearl Street, 14th Floor
 3 Hartford, CT 06103
   Tel: (702) 420-2001
 4 ecf@randazza.com
 5 Counsel for Defendants
 6

 7                           IN THE UNITED STATES DISTRICT COURT

 8                              FOR THE DISTRICT OF COLUMBIA

 9
10 DR. JEROME CORSI and LARRY
   KLAYMAN,                                          CIVIL ACTION NO. 1:19-cv-00656-ESH
11
                Plaintiffs,
12
         vs.
13
   INFOWARS, LLC, FREE SPEECH SYSTEMS,
14
   LLC, ALEX E. JONES, DAVID JONES, and
15 OWEN SHROYER,
16               Defendants.
17
18                        FREE SPEECH SYSTEMS, LLC’S DISCLOSURE OF

19                   CORPORATE AFFILIATIONS AND FINANCIAL INTERESTS

20         Pursuant to Local Civil Rule 26.1, I, the undersigned, counsel of record for FREE

21 SPEECH SYSTEMS, LLC, certify that to the best of my knowledge and belief, the
22 following are parent companies, subsidiaries, affiliates, or companies which own at
23 least 10% of the stock FREE SPEECH SYSTEMS, LLC, which have any outstanding
24 securities in the hands of the public:
25 None.
26

27                                               1
       Free Speech Systems, LLC’s Disclosure of Corporate Affiliations and Financial Interests
28                                       1:19-cv-00656-ESH
       Case 1:19-cv-00656-ESH Document 5 Filed 04/04/19 Page 2 of 3




 1      Dated: April 4, 2019              /s/Jay M. Wolman
                                          Jay M. Wolman (D.C Bar No. 473756)
 2
                                          RANDAZZA LEGAL GROUP, PLLC
 3                                        100 Pearl Street, 14th Floor
                                          Hartford, CT 06103
 4                                        Tel: (702) 420-2001
                                          ecf@randazza.com
 5
 6                                        Counsel for Defendants

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27                                             2
     Free Speech Systems, LLC’s Disclosure of Corporate Affiliations and Financial Interests
28                                     1:19-cv-00656-ESH
         Case 1:19-cv-00656-ESH Document 5 Filed 04/04/19 Page 3 of 3




 1                                   CERTIFICATE OF SERVICE

 2        I certify that on April 4, 2019, I electronically filed the foregoing with the Clerk of

 3 court using CM/ECF, the court’s electronic filing system, for notice to be sent to all
 4 registered parties.
 5        Dated: April 4, 2019                            /s/Jay M. Wolman
                                                          Jay M. Wolman
 6

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27                                               3
       Free Speech Systems, LLC’s Disclosure of Corporate Affiliations and Financial Interests
28                                       1:19-cv-00656-ESH
